Citation Nr: 0620408	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  04-28 225	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation greater than 10 percent for 
mechanical low back pain.

2.   Entitlement to service connection for bipolar disorder 
(claimed as mental and nervous condition).

3.  Entitlement to service connection for lateral 
instability, right ankle (claimed as feet condition).


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1983 to 
October 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that, inter alia, awarded service 
connection for the veteran's back disorder, evaluated as 10 
percent disabling, and denied service connection for bipolar 
disorder and right ankle disability.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When an original rating is 
appealed, consideration must be given to whether an increase 
is warranted at any time since the award of service 
connection, a practice known as "staged" ratings.  Id.  
Inasmuch as the mechanical low back pain rating question 
currently under consideration was placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
the original rating, the Board has characterized this rating 
issue on appeal as set forth on the title page.

The veteran was scheduled for several examinations in 
connection with these claims.  She completed n orthopedic 
examination and a general medical examination in April 2003, 
but failed to get lab tests, x-rays, or an EKG ordered in 
conjunction with her examinations.  She also failed to report 
for a mental disorders examination scheduled in May 2003.  VA 
regulations provide that when a claimant, without good cause, 
fails to report for a scheduled examination given in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. § 
3.655(b) (2005).  The veteran has advanced no reason for 
failing to report for her mental disorders examination, or 
for her scheduled lab work or EKG.  Accordingly, the Board 
will proceed to adjudicate the case based on the evidence of 
record.  Id.  X-rays were deferred because she said she was 
not certain as to whether or not she was pregnant at the 
time.  She did not report for subsequently scheduled x-ray 
examination.


FINDINGS OF FACT

1.  The veteran's mechanical back pain is evidenced by 
characteristic pain on motion; flexion is limited to 80 
degrees, and extension is limited to 20 degrees.

2.  The veteran does not have bipolar disorder that is 
related to her military service.

3.  The veteran does not have a right ankle disability that 
is related to her military service.


CONCLUSIONS OF LAW

1.  The criteria for a higher evaluation for the veteran's 
mechanical back pain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 
38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5237 (2005).

2.  The veteran does not have bipolar disorder that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2005).

3.  The veteran does not have a right ankle disability that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran's service medical records (SMRs) are of record, 
and they show no complaint of or treatment for bipolar 
disorder or any other mental disability, or for any ankle 
injury.  

Of record are treatment records from the veteran's private 
care providers.  They show recurring complaints of back pain, 
including following lifting heavy furniture in April 2003, 
and following a motor vehicle accident in September 2003.  

A treatment report from W.R., M.D., dated in April 2003, 
indicates that the veteran reported onset of bipolar disorder 
symptoms one year prior to this visit.  Dr. R. also noted 
that she reported mood swings that began after she left 
service, at age 25.  Dr. R. diagnosed bipolar affective 
disorder (manic-depressive).  The veteran was diagnosed the 
following month by her primary care provider, E.T., M.D., 
with generalized anxiety disorder and post-traumatic stress 
disorder (PTSD).  

An April 2003 examination report, which evaluated the 
veteran's spine and ankle, shows that she reported having had 
back problems in service and continuing chronic low back pain 
aggravated by activities such as bending and lifting.  She 
described intermittent episodes of pain radiating out of the 
back into the left leg down to the knee.  She also gave a 
history of a right ankle sprain while in service, and said 
that the ankle turned over unexpectedly at times with 
stepping on uneven surfaces.  

On examination, the examiner reported the veteran's gait was 
normal, and she was able to stand erect.  There was no spasm 
or tenderness noted.  Range of motion testing revealed she 
was able to flex her thoracolumbar spine to 90 degrees and 
extend to 30 degrees.  She had 35 degrees of right and left 
lateral bending.  Rotation was not reported.  The veteran 
described increased pain on motion, but there was no report 
that pain imposed any limitations in range of motion.  The 
examiner also noted that it was not medically feasible to 
attempt to express whether any pain on motion or increased 
use equated to additional limitation of motion.  

The right ankle examination revealed no evidence of redness, 
heat, or swelling.  Dorsiflexion was demonstrated to 10 
degrees, and flexion was to 40 degrees.  The veteran reported 
increased pain on range of motion testing.  There was 
tenderness over the lateral aspect of the ankle.  The 
examiner diagnosed chronic lateral instability of the right 
ankle-history of remote sprain injury.

The general medical examination revealed nothing germane to 
these issues, other than to report that the veteran gave a 
history of bipolar disorder and a history of right foot pain 
and low back pain from past injuries.

Since the veteran moved to a new jurisdiction and time had 
elapsed since her previous spine examination, the veteran was 
afforded another spine examination given in December 2004.  
The veteran described for the examiner her back aches and the 
fact that she takes Tylenol for the pain.  The examiner noted 
normal gait and posture.  One examination, there was normal 
lordotic curve with some tenderness to the paralumbar muscles 
as well as over the distal spinal process.  The veteran was 
able to stand on her toes and heels, and partially squat.  
Range of motion testing revealed she was able to flex to 80 
degrees and extend to 20 degrees.  She had 25 degrees of 
right and left lateral bending, and rotation to 20 degrees 
bilaterally.  There was some complaint of pain in full 
rotation, otherwise she did not complain of pain in any other 
modalities of back movement.  X-rays were unremarkable.  

The veteran reported that she had not been prescribed bed 
rest by a physician over the past year for her back 
disability.  She did not indicate any increased disability as 
regards functional capacities because of her back pain.  She 
denied any spasm problems, and said that her major limitation 
with her back had simply been the pain, which on some days 
increased to the point that she was restricted from doing 
routine activities requiring repetitive use of the back as 
well as extended standing and walking.  

II.  Analysis

A.  Back

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted, the Court has indicated that a distinction must be 
made between a veteran's dissatisfaction with an original 
rating and dissatisfaction with a determination on a later 
filed claim for an increased rating.  Fenderson, supra.  
Consequently, the Board will evaluate the veteran's back 
claim as a claim for a higher evaluation of an original 
award, effective from the date of award of service 
connection, February 13, 2002.

The regulations pertaining to evaluation of disabilities of 
the spine were amended during the pendency of the veteran's 
appeal.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) 
(effective September 26, 2003).  The veteran was notified of 
these changes in the supplemental statement of the case 
(SSOC) issued in January 2005.  Because the changes became 
effective during the pendency of the claim, the Board must 
determine whether the revised version is more favorable to 
the veteran.  See VAOPGCPREC 7-2003.  However, even if the 
Board finds the revised version more favorable, the reach of 
the new criteria can be no earlier than the effective date of 
that change.  See VAOPGCPREC 3-2000.  

The veteran's mechanical back pain was initially evaluated 
utilizing Diagnostic Code 5295, lumbosacral strain.  
38 C.F.R. § 4.71a (2002).  Under Diagnostic Code 5295, a zero 
percent (non-compensable) rating is for application when 
there are slight subjective symptoms only.  A 10 percent 
rating is for application when there is characteristic pain 
on motion.  A 20 percent rating is for application when there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  

Both the April 2003 and the December 2004 examiner noted some 
pain on motion, warranting the 10 percent evaluation 
currently awarded.  Both examiners specifically noted there 
were no spasms.  Neither examiner noted unilateral loss of 
lateral spine motion in the standing position.  A higher 
evaluation under the old rating criteria is therefore not 
warranted.

The September 2003 changes to the criteria for rating 
disabilities of the spine renumbered all of the spine 
diagnostic codes, and provides for the evaluation of all 
spine disabilities under a new General Rating Formula for 
Diseases and Injuries of the Spine, except that 
intervertebral disc syndrome (IVDS), which is not at issue 
here, may alternatively evaluated based on incapacitating 
episodes.  Under the new General Rating Formula, a 10 percent 
evaluation is for application with forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

Here, the veteran's April 2003 spine examination showed 
forward flexion was to 90 degrees, which is considered normal 
for VA rating purposes.  38 C.F.R. § 4.71a, Plate V (2005).  
Left and right rotation was not reported, but, even without 
those two values, the combined range of motion of the 
thoracolumbar spine was 190 degrees, which falls within the 
range defining the 10 percent rating.  Her December 2004 
spine examination showed flexion to 80 degrees, and the 
combined range of motion of the thoracolumbar spine was 190 
degrees, both of which fall within the ranges defining the 10 
percent evaluation under the new criteria.  A higher, 20 
percent, rating is not warranted because forward flexion of 
the thoracolumbar spine is not greater than 30 degrees but 
not less than 60 degrees, the combined range of motion of the 
thoracolumbar spine is not 120 degrees or less, and there is 
no muscle spasm or guarding causing abnormal gait or abnormal 
spinal contour.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).  Here, 
as noted above, the effects of pain on use, functional loss, 
and incoordination were taken into account in assessing the 
range of motion of the veteran's lumbar spine.

In sum, a higher evaluation for the veteran's back disability 
is not warranted using either the old or the new criteria for 
rating disabilities of the spine.

B.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including psychoses such as bipolar disorder, may be 
presumptively service connected if they become manifest to a 
degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 
3.309(a) (2005).

Here, there is medical evidence of a current mental disorder, 
identified by one physician as bipolar disorder, and by 
another as generalized anxiety disorder.  There is also 
evidence of what has been diagnosed as chronic lateral 
instability of the right ankle.  However, there is no 
evidence of an in-service incurrence or aggravation of either 
a mental disorder or an ankle disability, and no evidence 
that either originated within any post-service presumptive 
period.  In this regard, the Board notes that the first 
documented diagnosis of bipolar disorder was not until April 
2003, more than 16 years after discharge from military 
service.  Further, in the report that diagnosed bipolar 
disorder, it was noted that the veteran reported that her 
mood swings first started after leaving service, at age 25.  
The veteran turned 25 in April 1989, more than two years 
after leaving service.  

The only evidence of record supporting service connection for 
her bipolar disorder and ankle disability are the veteran's 
own contentions.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of these 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2005).

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against these service connection claims.  The 
veteran's current bipolar disorder and claimed ankle 
disability are not traceable to disease or injury incurred in 
or aggravated during active military service.

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
2003, and in follow-up notifications dated in July and 
November 2003.  (Although the notice required by the VCAA may 
not have been provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised her of what the evidence must show to 
establish entitlement to a higher evaluation for her service-
connected mechanical low back pain, and for service 
connection for bipolar disorder and ankle disability, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran provide any evidence or information she had 
pertaining to her claim.  The RO also provided a statement of 
the case (SOC) and a SSOC reporting the results of its 
reviews, and the text of the relevant portions of the VA 
regulations.   The veteran was apprised of the changes in the 
criteria for evaluating disabilities of the spine.  

Additionally, while the notifications did not include the 
criteria for rating bipolar disorder or an ankle disability, 
or for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), these issues are not now 
before the Board.  Consequently, a remand of these service 
connection questions is not necessary.

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in support of these claims.  VA has no duty to 
inform or assist that was unmet.


ORDER

Entitlement to an evaluation greater than 10 percent for 
mechanical low back pain is denied.

Entitlement to service connection for bipolar disorder 
(claimed as mental and nervous condition) is denied.

Entitlement to service connection for lateral instability, 
right ankle (claimed as feet condition) is denied. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


